Case 17-14454-elf   Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55   Desc
                            Exhibit A Page 1 of 98



                                  Exhibit A
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                                Exhibit A Page 2 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




August 29, 2017                                                                           WRS

Americorp Homes, Inc.                                          Account No. 188525-0002
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 17081961
Newtown, PA 18940


Re: Special Counsel for Island View, et al.


FOR PROFESSIONAL SERVICES RENDERED for the period ending July 31, 2017, as
per attached schedule and printout:


    Fees                                                            $           75,642.00

    Disbursements                                                   $               299.45


    Total Amount Due                                                $           75,941.45




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 2                           Exhibit A Page 3 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              August 29, 2017
                                                                        Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                              Detail for Fee Services Rendered

Date       Description                                       Initials   Hours        Amount
07/03/17   Call with prothonotary regarding filing motion to CN1          0.20         69.00
           compel
07/05/17   Telephone Gualtieri re appraisal, bankruptcy and MJC           4.50      3,015.00
           strategy (2.3); telephone D. Smith re strategy
           (.5);




07/05/17   Attention to discovery issues.                    MDV          0.30        148.50
07/05/17   Address issues associated with motions and        MDV          0.30        148.50
           hearing dates.
07/05/17   Research in response to Prudential's              MDV          0.80        396.00
           interrogatories regarding pending
           claims/litigation against IVC and affiliated
           entities.
07/05/17   Strategy regarding venue for lender liability     MDV          0.50        247.50
           complaint; correspondence re: same.
07/05/17   Call with discovery court regarding motion to       CN1        1.80        621.00
           compel (.2); revise and file same (1.4); strategize
           regarding filing notices of bankruptcy (.2)


07/06/17   Review Prudential 2nd Set of Interrogatories      MJC          5.10      3,417.00
           (.4); telephone R. Gualtieri re bankruptcy,
           appraisal and strategy (1.1);

07/06/17   Prepared structured queries for document review EJM            0.30        102.00
           per A. Esler request.
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 3                           Exhibit A Page 4 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                August 29, 2017
                                                                          Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                         Initials   Hours        Amount
07/06/17   Analyze cases regarding course of performance       MDV          1.00        495.00
           and waiver.
07/06/17   Review/revise discovery responses (.4); analyze     MDV          0.80        396.00
           status of offensive and defensive discovery. (.4)
07/06/17   Draft, finalize, and serve objections and           CN1          2.50        862.50
           responses to Prudential's Second Set of
           Interrogatories and Third Set of Requests for
           Documents




07/09/17   Correspondence re: bankruptcy.                      MDV          0.10         49.50
07/10/17   Prepare for status conference in lender liability   MJC          3.60      2,412.00
           case (1.3); telephone R. Gualtieri re same (1.2);

07/10/17   Strategy meeting with M. Cordone and C.             MDV          1.20        594.00
           Norcross in preparation for hearing with Judge
           Djerassi.
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 4                           Exhibit A Page 5 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               August 29, 2017
                                                                         Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                        Initials   Hours        Amount
07/10/17   Review/revise opposition to Prudential's second    MDV          0.30        148.50
           motion for sanctions.
07/10/17   Strategize and prepare for status conference and   CN1          4.90      1,690.50
           discovery hearing (2.1); draft opposition to
           Prudential's motion for sanctions (2.8)
07/10/17   Confer with Ms. Norcross regarding documents       ADB          0.80        304.00
           to be reviewed for production.
07/10/17   Review discovery motions (1.0); prepare for        MDV          3.80      1,881.00
           status hearing with Judge Djerassi regarding
           pending motions, scheduling, and scope of
           litigation. (2.8)


07/11/17   Prepare for and attend hearing on lender liability MJC          6.10      4,087.00
           case (3.6); telephone R. Gualtieri re same (.7);
           telephone from R. Gualtieri re status and strategy
           (1.8)
07/11/17   Prepared electronic documents for attorney         EJM          1.10        374.00
           review.
07/11/17   Prepare for status and motions hearing.            MDV          1.80        891.00
07/11/17   Attend status and motions hearing.                 MDV          2.50      1,237.50




07/11/17   Attention to open discovery issues in anticipation MDV          1.00        495.00
           of case moving to Bankruptcy Court.
07/11/17   Finalize opposition to Prudential's motion for     CN1          3.60      1,242.00
           sanctions(.4); prepare for and participate in
           court-ordered status conference (3.2)
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 5                           Exhibit A Page 6 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                August 29, 2017
                                                                          Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                         Initials   Hours        Amount
07/11/17   Review and analyze additional documents to be       ADB          1.20        456.00
           produced.
07/11/17   Confer with Mr. McNellis regarding review of        ADB          0.10         38.00
           additional documents to be produced.
07/12/17   Telephone R. Gualtieri re status and strategy       MJC          2.10      1,407.00
           (1.2); telephone from P. Quann re bankruptcy
           filing (.4); email to and from R. Greenbaum re
           removal (.2); email K. Burch re bankruptcy (.3)
07/12/17   Prepared electronic documents for attorney          EJM          0.80        272.00
           review per C. Norcross request.
07/12/17   Analyze status of discovery; consider discovery     MDV          0.80        396.00
           protocol for new venue.
07/12/17   Correspondence with litigation support regarding CN1             0.70        241.50
           file extensions to migrate from LAW to relativity
07/12/17   Review and analyze additional documents to be       ADB          6.20      2,356.00
           produced.
07/13/17                                             ; telephone MJC        6.00      4,020.00
           R. Gualtieri re lender liability case strategy (1.1);
                                                    ; telephone
           R. Gualtieri re bankruptcy division of labor (1.3)
07/13/17   Performed Production Technical QC Procedures. EJM                1.10        374.00
07/13/17   Preparation of electronic production documents.     EJM          1.60        544.00
07/13/17   Review and analyze additional documents to be       ADB          2.70      1,026.00
           produced.
07/14/17   Prepared electronic documents for attorney          EJM          2.70        918.00
           review per C. Norcross request.
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 6                           Exhibit A Page 7 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              August 29, 2017
                                                                        Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

Date       Description                                       Initials   Hours        Amount
07/14/17   Coordination of document review (.5); analyze     MDV          1.30        643.50
           issues associated with bankruptcy and
           anticipated removal by Prudential.(.8)
07/14/17   Review and analyze file extensions for            CN1          1.10        379.50
           identification and migration from LAW to
           relativity
07/17/17                                                     MJC          6.70      4,489.00
                                         ; telephone R.
           Gualtieri re strategy for lender liability case
           (1.8);

07/17/17   Prepared electronic documents for attorney        EJM          4.50      1,530.00
           review per C. Norcross request.
07/17/17   Strategy re: removal and bankruptcy issues.       MDV          0.20         99.00
07/18/17
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55        Desc
Page 7                          Exhibit A Page 8 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          August 29, 2017
                                                                    Invoice No. 17081961

188525         Gualtieri, Renato J.
188525-0002    Special Counsel for Island View, et al.

Date      Description                                    Initials   Hours        Amount
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55        Desc
Page 8                          Exhibit A Page 9 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          August 29, 2017
                                                                    Invoice No. 17081961

188525         Gualtieri, Renato J.
188525-0002    Special Counsel for Island View, et al.

Date      Description                                    Initials   Hours        Amount
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55      Desc
Page 9                       Exhibit A Page 10 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                      August 29, 2017
                                                                Invoice No. 17081961

188525         Gualtieri, Renato J.
188525-0002    Special Counsel for Island View, et al.

                                               Total Services   162.10    $75,642.00
 Case 17-14454-elf     Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55                Desc
Page 10                       Exhibit A Page 11 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                 August 29, 2017
                                                                           Invoice No. 17081961

188525          Gualtieri, Renato J.
188525-0002     Special Counsel for Island View, et al.

                            Summary of Fee Services Rendered

Initials   Name                         Title                       Rate   Hours       Amount
L          Westlaw                      Westlaw                    80.00    1.00          80.00
MJD        Mark J. Dorval               Partner                   620.00    0.70         434.00
MJC        Michael J. Cordone           Partner                   670.00   51.70      34,639.00
JEH        Julia Hughes                 Librarian                 240.00    0.90         216.00
EJM        Edward McNellis              IT Lit Support            340.00   33.20      11,288.00
MDV        Mark Villanueva              Partner                   495.00   22.10      10,939.50
CN1        Corey Norcross               Associate                 345.00   32.80      11,316.00
ADB        Adam Brown                   Associate                 380.00   11.00       4,180.00
EK2        Elizabeth Kuschel            Associate                 330.00    1.40         462.00
AS10       Ashley Shapiro               Associate                 350.00    1.80         630.00
JB10       Joanna Brown                 Paralegal                 265.00    5.50       1,457.50

                                                          Total            162.10    $75,642.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55              Desc
Page 11                         Exhibit A Page 12 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                 August 29, 2017
                                                                           Invoice No. 17081961

188525            Gualtieri, Renato J.
188525-0002       Special Counsel for Island View, et al.

                          Disbursements and Other Related Charges
                                  Incurred on Your Behalf

Date       Description                                                                  Amount
07/31/17   Duplicating                                                                   270.25
07/31/17   Postage                                                                        11.20
07/31/17   Scan                                                                            4.60
07/17/17   Filing - Citizens Bank - Montgomery County Prothonotary - pull                  1.80
           documents from a docket
07/17/17   Special Copy - Citizens Bank - City of Phila. - e-commerce document             5.30
           order
07/17/17   Special Copy - Citizens Bank - City of Phila. - e-commerce document             6.30
           order

                                                     Total Disbursements                $299.45
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 13 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                               Exhibit A Page 14 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




February 28, 2018                                                                         WRS

Americorp Homes, Inc.                                          Account No. 188525-0001
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18022046
Newtown, PA 18940




Re: Bank Negotiations for Island View Crossings Community


FOR PROFESSIONAL SERVICES RENDERED for the period ending January 31, 2018, as
per attached schedule and printout:




    Fees                                                            $         170,649.50

    Disbursements                                                   $             2,126.14


    Total Amount Due                                                $         172,775.64




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 2                          Exhibit A Page 15 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             February 28, 2018
                                                                         Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                              Detail for Fee Services Rendered

Date       Description                                        Initials   Hours        Amount




                                                              MJC          2.90      1,943.00
                                    ); research election of
           Ch. 11 trustee (1.5)
12/19/17   Follow up re court opinion re trustee for Island   MJD          0.20        124.00
           View
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55              Desc
Page 3                          Exhibit A Page 16 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               February 28, 2018
                                                                           Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                          Initials   Hours        Amount
12/19/17   Attention to appointment of Ch. 11 trustee (2.9);    MJC          8.90      5,963.00
           telephone and email creditors re same (2.8);
           research re same (2.0); review opinion (1.2)
12/19/17   Confer M. Cordone re: Court Opinion, strategy,       MDV          0.40        198.00
           and trustee issues.
12/19/17   Review opinion of Bankruptcy Court.                  MDV          1.00        495.00
12/19/17   Strategize regarding judge's opinion on motion to CN1             0.40        138.00
           dismiss or convert bankruptcies, motion to
           appoint trustee, and motion for financing
12/20/17   Continue working on Ch. 11 trustee issues (6.9);     MJC          8.50      5,695.00
           draft request for US Trustee to convene a
           meeting to elect Ch. 11 trustee (1.6)
12/21/17   Corresponded with M. Cordone regarding e-            KDG          0.20         58.00
           filing the request to convene a meeting to elect a
           Chapter 11 Trustee.
12/21/17   Research appointment of trustee (2.9); telephone MJC              7.10      4,757.00
           M. Schweiker re status (.5); email and telephone
           creditors re trustee (2.1); telephone R. Gualtieri
           re same (1.0); email and telephone K. O'Halloran
           re potential case (.5); email D. Adams re K.
           O'Halloran (.1)
12/22/17   E-filed with the US Bankruptcy Court the             KDG          0.50        145.00
           Request of Stradley Ronon to Convene a
           Meeting to Elect Chapter 11 Trustee and
           Certificate of Service thereto.
12/22/17   Attention to pleadings re trustee                    MJD          0.20        124.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 4                          Exhibit A Page 17 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              February 28, 2018
                                                                          Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                         Initials   Hours        Amount
12/22/17   Email D. Adams re trustee issues (.3); telephone    MJC          2.90      1,943.00
           K. O'Halloran re same (.4); telephone W. Schott
           re same (.2); telephone from M. Menkowitz re
           Christine Schubert as interim trustee (.2); email
           W. Scott re interim trustee and call w/M.
           Menkowitz (.2); email J. Ferry re same (.1);
           attention to appointment of trustee (1.5)
12/26/17   Analysis of strategy and prepare for ch. 11         MJC          7.20      4,824.00
           trustee election (6.1);



12/26/17   Review bankruptcy docket and issues associated      MDV          0.20         99.00
           with Ch. 11 Trustee.
12/27/17                                                  ;    MJC          6.60      4,422.00
           research and prepare for ch. 11 trustee election
           (1.9);



12/28/17                                                       MJC          6.80      4,556.00

                                 ; prepare for trustee
           election (1.8);

12/29/17   Telephone from D. Smith re: trustee election,       MJC          2.40      1,608.00
           Stradley intentions and debtors' strategy (.6);
           telephone from R. Gualtieri re: same (1.3);
           analysis of ch. 11 trustee issues (.5)
Case 17-14454-elf   Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55   Desc
                           Exhibit A Page 18 of 98
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 6                          Exhibit A Page 19 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              February 28, 2018
                                                                          Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                         Initials   Hours        Amount
01/09/18   Telephone R. Gualtieri re trustee election (1.1);   MJC          4.10      2,747.00




01/10/18   Attention to objections to claim and strategy re    MJD          0.90        585.00
           bankruptcy and trustee
01/10/18   Prepare for trustee election (2.0); telephone other MJC          6.70      4,489.00
           creditors re same (.9); research requirements and
           strategy (3.8)
01/11/18   Research re multiple trustee matters, preparation MJD            4.40      2,860.00
           for meeting and strategy re bankruptcy; attention
           to claim objections
01/11/18   Prepare for and attend trustee election (2.6);      MJC          7.30      4,891.00
           telephone A. Karalis, D. Smith and R. Gualtieri
           re same (1.7); begin drafting motion to allow
           claim for voting purposes (3.0)
01/11/18   Conducted document search in support of trustee CN1              0.90        328.50
           election
01/12/18   Research re trustee matters and claims objections MJD            4.30      2,795.00
01/12/18   Draft motion to estimate claim and affidavits       MJC          6.20      4,154.00
           (5.1); telephone D. Smith and R. Gualtieri re
           same (1.1)
01/13/18   Further analysis of claims and objections and       MJD          0.30        195.00
           strategy re trustee
01/14/18   Attention to revisions to estimation of claim       MJD          3.60      2,340.00
           motion and research re same
01/15/18   Additional review relating to claims objections     MJD          1.40        910.00
           and strategy
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 7                          Exhibit A Page 20 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            February 28, 2018
                                                                        Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                       Initials   Hours        Amount
01/16/18   Prepared documents for e-filing with the       KDG             1.30        396.50
           Bankruptcy Court; Telephone call to Bankruptcy
           Court regarding e-filing of emergency motion;
           E-filed with the Bankruptcy Court the
           Emergency Motion to Estimate Claim and
           Expedite Hearing; Conference with M. Cordone
           regarding the e-filing.
01/16/18   Attention to claims objections and trustee        MJD          0.70        455.00
           election
01/16/18   Continue drafting motion to estimate claim (5.2); MJC          6.20      4,154.00
           email M. Menkowitz, D. Smith and D. Adams re
           same (.2); telephone from R. Gualtieri re strategy
           (.8)



01/17/18   Retrieved from the bankruptcy docket the Order    KDG          0.20         61.00
           granting the expedited hearing regarding the
           emergency motion to estimate claim and
           forwarded same to M. Cordone.
01/17/18   Conference with M. Cordone regarding service      KDG          1.20        366.00
           of the emergency motion to estimate claim and
           prepared Certificate of Service.
01/17/18   Attention to matters pending for hearing and      MJD          0.80        520.00
           analysis re same
01/17/18   Attention to Chapter 11 trustee election (4.2);   MJC          7.20      4,824.00
           prepare for and attend hearings (1.8);
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 8                          Exhibit A Page 21 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              February 28, 2018
                                                                          Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                         Initials   Hours        Amount




01/18/18   Revised the Certificate of Service regarding      KDG            1.80        549.00
           service of the Emergency Motion to estimate
           Stradley's claim; Conference with M. Cordone
           regarding the Certificate of Service; E-filed the
           Certificate of Service with the Bankruptcy Court.
01/18/18   Attention to objection and trustee election         MJD          0.70        455.00
01/18/18   Attention to trustee election issues (2.5);         MJC          6.70      4,489.00
           telephone from R. Gualtieri re same (1.3);
           research re trustee election (2.9)




01/19/18   Telephone M. Menkowitz re interim trustee and MJC                3.70      2,479.00
           hearing on allowance for voting (.2); telephone
           R. Gualtieri re same (1.2); prepare for hearing on
           claim estimation (2.0);



01/22/18   Attention to trustee matters and strategy re same   MJD          0.70        455.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 9                          Exhibit A Page 22 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            February 28, 2018
                                                                        Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                       Initials   Hours        Amount
01/22/18   Prepare for hearing on claim estimation for        MJC         5.90      3,953.00
           voting purposes (1.8); 2 telephone calls from R.
           Gualtieri re same (2.3); research material adverse
           interest limitation (1.8)
01/23/18   Review information in preparation for hearing re MJD           0.70        455.00
           claim objection and strategy re same
01/23/18   Prepare for hearing on Stradley claim estimation MJC           7.40      4,958.00
           (5.3); 2




01/24/18   Prepare for hearing on claim and impact of same MJD            1.70      1,105.00
           on trustee vote
01/24/18   Telephone A. Karalis re strategy (.2);            MJC          6.90      4,623.00
                                             ; prepare for
           hearing on Stradley claim (6.5)
01/24/18   Review brief and cases filed by Interim Trustee   MJC          2.90      1,943.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 10                         Exhibit A Page 23 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              February 28, 2018
                                                                          Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                         Initials   Hours        Amount


01/25/18   Prepare for and attend hearing re claim             MJD          2.40      1,560.00
           estimation
01/25/18   Prepare for and participate in hearing on Stradley MJC           8.30      5,561.00
           claim estimation (8.3)



                                                               MJC          6.90      4,623.00

                      ;
               ; review court opinion and email parties re
           same (2.5); telephone K. O'Halloran re same (.2);
           email G. Adelman re proxy and vote (.1);
           analysis of discovery needed from trustee (.6)




01/27/18   Attention to election of trustee                    MJD          0.60        390.00



01/29/18   Prepare for trustee election and status hearing     MJD          2.30      1,495.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55               Desc
Page 11                         Exhibit A Page 24 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                February 28, 2018
                                                                            Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                           Initials   Hours        Amount
01/29/18   Prepare for trustee election (3.1); attend election   MJC          6.00      4,020.00
           (1.6); email K. O'Halloran and A. Karalis re
           same (.2); telephone A. Karalis re same (.2);
           telephone K. O'Halloran re election and
           documents needed for due diligence (.4); email
           W. Scott re same (.2); email G. Bressler re
           election (.1); email M. Menkowitz re contact
           information for O'Halloran (.1); email D. Smith
           re election (.1)




01/30/18   Attention to trustee election (1.8);                  MJC          6.80      4,556.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 12                         Exhibit A Page 25 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            February 28, 2018
                                                                        Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                       Initials   Hours        Amount


01/31/18   Attention to trustee issues (1.4); telephone R.   MJC          6.70      4,489.00
           Gualtieri re same (1.0);




                                                 Total Services         281.90   $170,649.50
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 13                      Exhibit A Page 26 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         February 28, 2018
                                                                     Invoice No. 18022046

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                           Summary of Fee Services Rendered

Initials   Name                       Title                   Rate      Hours       Amount
WRS        William R. Sasso           Partner             1,275.00        1.00      1,275.00
L          Westlaw                    Westlaw                85.00        2.30        195.50
KDG        Kyle D. Gibson             Paralegal             290.00        0.70        203.00
KDG        Kyle D. Gibson             Paralegal             305.00        8.50      2,592.50
MJD        Mark J. Dorval             Partner               620.00        0.70        434.00
MJD        Mark J. Dorval             Partner               650.00       26.80     17,420.00
MJC        Michael J. Cordone         Partner               670.00      189.40    126,898.00
JO1        Jennifer O'Donnell         Librarian             290.00        0.30         87.00
EJM        Edward McNellis            IT Lit Support        360.00       16.00      5,760.00
MDV        Mark Villanueva            Partner               495.00        1.60        792.00
MDV        Mark Villanueva            Partner               520.00       15.30      7,956.00
CN1        Corey Norcross             Associate             345.00        0.40        138.00
CN1        Corey Norcross             Associate             365.00       18.90      6,898.50

                                                       Total            281.90   $170,649.50
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 14                         Exhibit A Page 27 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              February 28, 2018
                                                                          Invoice No. 18022046

188525            Gualtieri, Renato J.
188525-0001       Bank Negotiations for Island View Crossings Community

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                                 Amount
01/31/18   Duplicating                                                                  254.61
01/31/18   Postage                                                                       15.04
01/31/18   Scan                                                                          93.61
01/31/18   United Parcel Service                                                         24.60
01/31/18   Relativity Hosting Fee                                                     1,649.28
11/09/17   Travel Michael J. Cordone - Cab fare from office to US Bankruptcy              8.00
           Court to attend hearing - 11/09/2017
11/13/17   Travel Michael J. Cordone - Cab fare from office to US Bankruptcy              8.00
           Court to attend hearing - 11/13/2017
11/16/17   Travel Michael J. Cordone - Cab fare from office to US Bankruptcy              8.00
           Court to attend hearing - 11/16/2017
11/17/17   Travel Michael J. Cordone - Taxi from office to Bankruptcy Court -             8.00
           11/17/2017
11/30/17   Travel Michael J. Cordone - Cab fare from office to US Bankruptcy              9.00
           Court to attend hearing - 11/30/2017
12/06/17   Courier Service - it's DONE! Courier Inv # 9878 11/13/17                      10.00
01/11/18   Travel Michael J. Cordone - Taxi from office to U. S. Trustee office          10.00
           for meeting - 01/11/2018
01/17/18   Travel Michael J. Cordone - Taxi from office to Bankruptcy Court for          10.00
           hearing - 01/17/2018
01/25/18   Travel Michael J. Cordone - Taxi from office to Bankruptcy Court for           9.00
           hearing - 01/25/2018
01/29/18   Travel Michael J. Cordone - Taxi from office to U. S. Trustee's office         9.00
           for Ch. 11 election - 01/29/2018
 Case 17-14454-elf   Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 15                     Exhibit A Page 28 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         February 28, 2018
                                                                     Invoice No. 18022046

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community


                                               Total Disbursements              $2,126.14
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 29 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                               Exhibit A Page 30 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




March 31, 2018                                                                            WRS

Americorp Homes, Inc.                                          Account No. 188525-0001
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18032118
Newtown, PA 18940




Re: Bank Negotiations for Island View Crossings Community


FOR PROFESSIONAL SERVICES RENDERED for the period ending February 28, 2018, as
per attached schedule and printout:




    Fees                                                            $           86,644.50

    Disbursements                                                   $             2,124.33


    Total Amount Due                                                $           88,768.83




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 2                          Exhibit A Page 31 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                March 31, 2018
                                                                          Invoice No. 18032118

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                              Detail for Fee Services Rendered

Date       Description                                         Initials   Hours       Amount




02/01/18   Attention to trustee issues (1.7);                  MJC          6.10      4,087.00
                                      ;
                                      ; telephone A. Karalis
           re meeting w/trustee (.2);




02/02/18   Telephone R. Gualtieri re meeting w/Trustee     MJC              7.10      4,757.00
           (.7); meeting w/IVC Trustee and counsel (4.2);
           review documents requested by IVC Trustee and
           email same (1.2); draft memo to file re meeting
           and call from R. Gualtieri (1.0)
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55        Desc
Page 3                          Exhibit A Page 32 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            March 31, 2018
                                                                      Invoice No. 18032118

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                     Initials     Hours     Amount




02/05/18   Prepare case timeline for IVC Trustee (4.1);    MJC           5.70     3,819.00
                                                      ;
           email to and from IVC Trustee re timeline and
           case status (1.1)
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 4                          Exhibit A Page 33 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                March 31, 2018
                                                                          Invoice No. 18032118

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                         Initials   Hours       Amount




02/06/18   Attention to matters re trustee and upcoming        MJD          1.30       845.00
           hearing




02/06/18   Telephone from A. Karalis re status of case (.6);   MJC          4.60      3,082.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55        Desc
Page 5                          Exhibit A Page 34 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            March 31, 2018
                                                                      Invoice No. 18032118

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                     Initials     Hours     Amount




02/09/18   Telephone W. Scott re status of case and          MJC         2.00     1,340.00
           upcoming hearings (.2); telephone R. Gualtieri re
           same (.9); telephone from A. Karalis and K.
           O'Halloran re status of case (.9)
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55      Desc
Page 6                          Exhibit A Page 35 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          March 31, 2018
                                                                    Invoice No. 18032118

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                   Initials       Hours   Amount




02/14/18   Telephone from A. Karalis re status of        MJC             1.90   1,273.00
           investigation and background facts (.6);
           telephone from R. Gualtieri re same (1.3)
02/15/18   Prepare for attend status hearing (2.0);
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 7                         Exhibit A Page 36 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             March 31, 2018
                                                                       Invoice No. 18032118

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

Date      Description                                       Initials   Hours       Amount




                                                            MJC          1.60      1,072.00
                                         (1.2); telephone
          K. O'Halloran re construction costs (.4)
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55       Desc
Page 8                          Exhibit A Page 37 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           March 31, 2018
                                                                     Invoice No. 18032118

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                    Initials      Hours    Amount




02/27/18   Telephone from and to A. Karalis re Stradley
           position on lender liability case (.3);
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55         Desc
Page 9                         Exhibit A Page 38 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         March 31, 2018
                                                                   Invoice No. 18032118

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

Date      Description                                   Initials       Hours      Amount




                                            Total Services             175.80   $86,644.50
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 10                      Exhibit A Page 39 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             March 31, 2018
                                                                       Invoice No. 18032118

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

                          Summary of Fee Services Rendered

Initials   Name                      Title                      Rate   Hours       Amount
L          Westlaw                   Westlaw                   85.00    6.40         544.00
KDG        Kyle D. Gibson            Paralegal                305.00    7.30       2,226.50
MJD        Mark J. Dorval            Partner                  650.00    2.00       1,300.00
MJC        Michael J. Cordone        Partner                  670.00   67.60      45,292.00
BC1        James Brendan Curran      IT Lit Support           375.00    2.80       1,050.00
EJM        Edward McNellis           IT Lit Support           360.00   27.10       9,756.00
MDV        Mark Villanueva           Partner                  520.00   23.40      12,168.00
CN1        Corey Norcross            Associate                365.00   39.20      14,308.00

                                                      Total            175.80   $86,644.50
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 11                         Exhibit A Page 40 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              March 31, 2018
                                                                        Invoice No. 18032118

188525            Gualtieri, Renato J.
188525-0001       Bank Negotiations for Island View Crossings Community

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                              Amount
02/28/18   Duplicating                                                               284.28
02/28/18   Postage                                                                      0.98
02/28/18   Scan                                                                        14.03
02/28/18   United Parcel Service                                                       55.15
02/28/18   Relativity Hosting Fee                                                   1,694.64
02/13/18   Filing - Citizens Bank Montgomery Prothonotary - Copies                      0.50
           (convenience fee)
02/13/18   Filing - Citizens Bank Montgomery Prothonotary - Copies                      0.50
           (convenience fee)
02/13/18   Special Copy - Citizens Bank Landex.com - Property records                  72.25
02/13/18   Special Copy - Citizens Bank Montgomery Prothonotary - Copies                1.00
02/13/18   Special Copy - Citizens Bank Montgomery Prothonotary - Copies                1.00

                                                  Total Disbursements              $2,124.33
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 41 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                               Exhibit A Page 42 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




April 30, 2018                                                                            WRS

Americorp Homes, Inc.                                          Account No. 188525-0001
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18042551
Newtown, PA 18940




Re: Bank Negotiations for Island View Crossings Community


FOR PROFESSIONAL SERVICES RENDERED for the period ending March 31, 2018, as
per attached schedule and printout:




    Fees                                                            $           54,413.50

    Disbursements                                                   $             1,845.04


    Total Amount Due                                                $           56,258.54




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 2                          Exhibit A Page 43 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                April 30, 2018
                                                                         Invoice No. 18042551

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                              Detail for Fee Services Rendered

Date       Description                                        Initials   Hours        Amount




03/02/18   Telephone K. O'Halloran re lender liability case   MJC          1.80      1,206.00
           (1.5);
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 3                          Exhibit A Page 44 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               April 30, 2018
                                                                        Invoice No. 18042551

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                       Initials   Hours        Amount




03/05/18   Strategize regarding new document productions     CN1          0.50        182.50
           in Island View bankruptcy
03/06/18   Respond to trustee request for documents (2.0);   MJC          2.80      1,876.00




03/06/18   Strategize regarding production of documents to   CN1          0.60        219.00
           trustee
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 4                          Exhibit A Page 45 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                April 30, 2018
                                                                         Invoice No. 18042551

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                        Initials   Hours        Amount
03/07/18   Strategize regarding production of document to     CN1          0.70        255.50
           Trustee



03/08/18   Draft joint defense agreement.                     MDV          0.80        416.00



                                                              MJC          2.80      1,876.00
                         ; telephone A. Karalis re
           documents (.5); begin review of joint
           prosecution agreement (.4); email to parties re
           same (.3); email A. Karalis re additional
           discovery (.3)




03/08/18   Strategize regarding production of physical and    CN1          0.60        219.00
           electronic documents to Trustee
03/09/18   Review and revise joint prosecution agreement      MJC          1.50      1,005.00
           (1.3); email trustees and debtor re same (.2)
03/09/18   Review revised common interest agreement and       MDV          0.20        104.00
           prepare additional revisions to same.
03/09/18   Call with counsel for Trustee regarding transfer   CN1          0.50        182.50
           of physical and electronic documentation
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 5                          Exhibit A Page 46 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                April 30, 2018
                                                                         Invoice No. 18042551

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                        Initials   Hours        Amount




03/13/18   Strategy re next steps and information requested   MJD          0.40        260.00
           by trustee




03/19/18   Telephone from A. Karalis re status of             MJC          1.20        804.00
           bankruptcy (.5);
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55       Desc
Page 6                         Exhibit A Page 47 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          April 30, 2018
                                                                   Invoice No. 18042551

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

Date      Description                                   Initials       Hours    Amount
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55       Desc
Page 7                         Exhibit A Page 48 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          April 30, 2018
                                                                   Invoice No. 18042551

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

Date      Description                                   Initials       Hours    Amount
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55         Desc
Page 8                         Exhibit A Page 49 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          April 30, 2018
                                                                   Invoice No. 18042551

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

Date      Description                                   Initials       Hours      Amount




                                            Total Services             113.90   $54,413.50
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 9                       Exhibit A Page 50 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           April 30, 2018
                                                                    Invoice No. 18042551

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

                          Summary of Fee Services Rendered

Initials   Name                      Title                   Rate      Hours      Amount
WRS        William R. Sasso          Partner             1,350.00       0.50        675.00
L          Westlaw                   Westlaw                85.00       3.20        272.00
KDG        Kyle D. Gibson            Paralegal             305.00       2.30        701.50
MJD        Mark J. Dorval            Partner               650.00       1.20        780.00
DJW        David J. Winkowski        Partner               535.00       0.40        214.00
MJC        Michael J. Cordone        Partner               670.00      39.70     26,599.00
EJM        Edward McNellis           IT Lit Support        360.00      22.70      8,172.00
MDV        Mark Villanueva           Partner               520.00       6.30      3,276.00
CN1        Corey Norcross            Associate             365.00      37.60     13,724.00

                                                      Total            113.90   $54,413.50
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 10                         Exhibit A Page 51 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               April 30, 2018
                                                                        Invoice No. 18042551

188525            Gualtieri, Renato J.
188525-0001       Bank Negotiations for Island View Crossings Community

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                               Amount
03/31/18   Duplicating                                                                 35.65
03/31/18   Scan                                                                        10.35
03/31/18   Relativity Hosting Fee                                                   1,706.04
03/20/18   Courier Service - TimeCycle Couriers Inc. Inv# 74168 2/18/18                 7.00
03/22/18   Business Meals - Pagano's Market-Meeting 2/22/18                            86.00

                                                  Total Disbursements              $1,845.04
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 52 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                               Exhibit A Page 53 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




May 31, 2018                                                                              WRS

Americorp Homes, Inc.                                          Account No. 188525-0001
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18052075
Newtown, PA 18940




Re: Bank Negotiations for Island View Crossings Community


FOR PROFESSIONAL SERVICES RENDERED for the period ending April 30, 2018, as
per attached schedule and printout:




    Fees                                                            $           39,674.50

    Disbursements                                                   $             2,186.03


    Total Amount Due                                                $           41,860.53




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 2                          Exhibit A Page 54 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                 May 31, 2018
                                                                         Invoice No. 18052075

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                              Detail for Fee Services Rendered

Date       Description                                        Initials   Hours       Amount




04/06/18   Telephone K. O'Halloran re status of case (1.0);
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55      Desc
Page 3                          Exhibit A Page 55 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            May 31, 2018
                                                                    Invoice No. 18052075

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                   Initials       Hours   Amount




04/10/18   Telephone K. O'Halloran re status (1.0);      MJC             2.50   1,675.00

                                        ; telephone A.
           Karalis re same (.3)
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55      Desc
Page 4                         Exhibit A Page 56 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           May 31, 2018
                                                                   Invoice No. 18052075

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

Date      Description                                   Initials       Hours   Amount
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 5                          Exhibit A Page 57 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                  May 31, 2018
                                                                          Invoice No. 18052075

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                         Initials   Hours       Amount




04/30/18                                                       MJC          2.60      1,742.00
                                         ; email from and
           to A. Karalis re IVC damages (.4);
                                                     ; email
           from and to A. Karalis re document sharing and
           joint prosecution (.2);
 Case 17-14454-elf   Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 6                      Exhibit A Page 58 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           May 31, 2018
                                                                   Invoice No. 18052075

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community


                                            Total Services             63.70   $39,674.50
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 7                       Exhibit A Page 59 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            May 31, 2018
                                                                    Invoice No. 18052075

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

                          Summary of Fee Services Rendered

Initials   Name                      Title                   Rate      Hours     Amount
L          Westlaw                   Westlaw                85.00       1.50       127.50
MJD        Mark J. Dorval            Partner               650.00       1.60     1,040.00
DJW        David J. Winkowski        Partner               535.00       0.40       214.00
MJC        Michael J. Cordone        Partner               670.00      53.00    35,510.00
MDV        Mark Villanueva           Partner               520.00       1.00       520.00
CN1        Corey Norcross            Associate             365.00       6.20     2,263.00

                                                   Total               63.70   $39,674.50
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 8                          Exhibit A Page 60 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                May 31, 2018
                                                                        Invoice No. 18052075

188525            Gualtieri, Renato J.
188525-0001       Bank Negotiations for Island View Crossings Community

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                              Amount
04/30/18   Duplicating                                                                 34.27
04/30/18   Scan                                                                      403.88
04/30/18   Relativity Hosting Fee                                                   1,724.88
02/15/18   Travel Michael J. Cordone - Taxi from office to U. S. Bankruptcy             8.00
           Court for hearing in Gualtieri case 02/15/2018
04/11/18   Travel Michael J. Cordone - Taxi from office to U. S. Bankruptcy             8.00
           Court for hearing in Gualtieri case 04/11/2018
04/16/18   Courier Service - TimeCycle Couriers Inc. Inv# 74726 3/18/18                 7.00

                                                  Total Disbursements              $2,186.03
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 61 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                               Exhibit A Page 62 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




June 30, 2018                                                                             WRS

Americorp Homes, Inc.                                          Account No. 188525-0001
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18062439
Newtown, PA 18940




Re: Bank Negotiations for Island View Crossings Community


FOR PROFESSIONAL SERVICES RENDERED for the period ending May 31, 2018, as
per attached schedule and printout:




    Fees                                                            $             5,474.00

    Disbursements                                                   $             1,980.84


    Total Amount Due                                                $             7,454.84




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 2                          Exhibit A Page 63 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                June 30, 2018
                                                                        Invoice No. 18062439

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                              Detail for Fee Services Rendered

Date       Description                                       Initials   Hours        Amount




05/01/18   Two telephone conferences with A. Karalis re
           lender liability additional claims/amendment of
           complaint and joint prosecution agreement (.5);




05/18/18   Telephone from K. O'Halloran re status of Island MJC           0.50        335.00
           View and negotiations on lender liability case




                                               Total Services             7.80     $5,474.00
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 3                       Exhibit A Page 64 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            June 30, 2018
                                                                    Invoice No. 18062439

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                           Summary of Fee Services Rendered

Initials   Name                       Title                 Rate        Hours    Amount
WRS        William R. Sasso           Partner           1,350.00         0.40      540.00
MJD        Mark J. Dorval             Partner             650.00         1.20      780.00
MJC        Michael J. Cordone         Partner             670.00         6.20    4,154.00

                                                    Total                7.80   $5,474.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 4                          Exhibit A Page 65 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                  June 30, 2018
                                                                          Invoice No. 18062439

188525            Gualtieri, Renato J.
188525-0001       Bank Negotiations for Island View Crossings Community

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                                 Amount
05/31/18   Duplicating                                                                  240.35
05/31/18   Scan                                                                           1.61
05/31/18   Relativity Hosting Fee                                                     1,724.88
05/04/18   Courier Service - TimeCycle Couriers Inc. 4/4/18 Inv # 75280                   7.00
05/25/18   Courier Service - TimeCycle Couriers Inc. Inv # 75847 5/11/18                  7.00

                                                  Total Disbursements                $1,980.84
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 66 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                               Exhibit A Page 67 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




August 29, 2018                                                                           WRS

Americorp Homes, Inc.                                          Account No. 188525-0001
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18081910
Newtown, PA 18940




Re: Bank Negotiations for Island View Crossings Community


FOR PROFESSIONAL SERVICES RENDERED for the period ending July 31, 2018, as
per attached schedule and printout:




    Fees                                                            $           30,089.00

    Disbursements                                                   $             1,777.79


    Total Amount Due                                                $           31,866.79




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 2                          Exhibit A Page 68 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                               August 29, 2018
                                                                         Invoice No. 18081910

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                              Detail for Fee Services Rendered

Date       Description                                        Initials   Hours        Amount




07/18/18   Continue review of Prudential documents (3.2);     MJC          5.30      3,551.00
           telephone S. Coren re document sharing issues
           (1.0); telephone G. Bressler re same (.3); email
           S. Coren re documents productions (.8)
07/18/18   Status update regarding lender liability litigation MDV         0.20        104.00
           and exchange of information with counsel for
           Trustee.
07/18/18   Prepare for and participate in call with counsel   CN1          2.50        912.50
           for Island View regarding sharing of documents
           and strategy
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55               Desc
Page 3                          Exhibit A Page 69 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                                  August 29, 2018
                                                                            Invoice No. 18081910

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                           Initials   Hours        Amount
                                                             ;   MJC          7.10      4,757.00
           Review documents produced to S. Coren (.8);
07/19/18   Prepared production disks for counsel to debtor       EJM          2.50        900.00
           per C. Norcross request.
07/19/18   Review material to be provided to counsel in          MDV          0.30        156.00
           bankruptcy matter.
07/19/18   Draft correspondence with counsel for debtor          CN1          1.70        620.50
           regarding documents produced in underlying
           litigation and discovery requests and responses




07/20/18   Review document production CDs and             CN1                 1.60        584.00
           correspondence with co-counsel regarding same;
           strategize regarding case moving forward

                                                Total Services               47.90    $30,089.00
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 4                       Exhibit A Page 70 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           August 29, 2018
                                                                     Invoice No. 18081910

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                           Summary of Fee Services Rendered

Initials   Name                       Title                   Rate      Hours     Amount
WRS        William R. Sasso           Partner             1,350.00       1.20     1,620.00
MJD        Mark J. Dorval             Partner               650.00       0.30       195.00
MJC        Michael J. Cordone         Partner               670.00      36.30    24,321.00
EJM        Edward McNellis            IT Lit Support        360.00       2.50       900.00
MDV        Mark Villanueva            Partner               520.00       1.80       936.00
CN1        Corey Norcross             Associate             365.00       5.80     2,117.00

                                                       Total            47.90   $30,089.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 5                          Exhibit A Page 71 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                              August 29, 2018
                                                                        Invoice No. 18081910

188525            Gualtieri, Renato J.
188525-0001       Bank Negotiations for Island View Crossings Community

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                               Amount
07/31/18   Duplicating                                                                 45.77
07/31/18   Scan                                                                         1.38
07/31/18   Relativity Hosting Fee                                                   1,730.64

                                                  Total Disbursements              $1,777.79
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 72 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                               Exhibit A Page 73 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




September 30, 2018                                                                        WRS

Americorp Homes, Inc.                                          Account No. 188525-0001
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18092557
Newtown, PA 18940




Re: Bank Negotiations for Island View Crossings Community


FOR PROFESSIONAL SERVICES RENDERED for the period ending August 31, 2018, as
per attached schedule and printout:




    Fees                                                            $           25,600.50

    Disbursements                                                   $             1,744.90


    Total Amount Due                                                $           27,345.40




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55        Desc
Page 2                          Exhibit A Page 74 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                        September 30, 2018
                                                                      Invoice No. 18092557

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                              Detail for Fee Services Rendered

Date       Description                                     Initials     Hours     Amount




08/10/18   Telephone from Trustee re: status of the case and MJC         0.90      603.00
           litigation document sharing
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55        Desc
Page 3                         Exhibit A Page 75 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                     September 30, 2018
                                                                   Invoice No. 18092557

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

Date      Description                                   Initials       Hours     Amount




                                            Total Services             37.20   $25,600.50
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 4                       Exhibit A Page 76 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                      September 30, 2018
                                                                    Invoice No. 18092557

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                           Summary of Fee Services Rendered

Initials   Name                       Title                 Rate        Hours     Amount
WRS        William R. Sasso           Partner           1,350.00         2.20     2,970.00
KDG        Kyle D. Gibson             Paralegal           305.00         0.70       213.50
MJC        Michael J. Cordone         Partner             670.00        32.20    21,574.00
KCA        Kevin Aldridge             Paralegal           285.00         0.40       114.00
MDV        Mark Villanueva            Partner             520.00         0.70       364.00
CN1        Corey Norcross             Associate           365.00         1.00       365.00

                                                    Total               37.20   $25,600.50
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 5                          Exhibit A Page 77 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          September 30, 2018
                                                                        Invoice No. 18092557

188525            Gualtieri, Renato J.
188525-0001       Bank Negotiations for Island View Crossings Community

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                              Amount
08/31/18   Duplicating                                                                  9.66
08/31/18   Scan                                                                         4.60
08/31/18   Relativity Hosting Fee                                                   1,730.64

                                                  Total Disbursements              $1,744.90
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 78 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                               Exhibit A Page 79 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




October 31, 2018                                                                          WRS

Americorp Homes, Inc.                                          Account No. 188525-0001
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18103028
Newtown, PA 18940




Re: Bank Negotiations for Island View Crossings Community


FOR PROFESSIONAL SERVICES RENDERED for the period ending September 30, 2018, as
per attached schedule and printout:




    Fees                                                            $           12,541.00

    Disbursements                                                   $             1,742.60


    Total Amount Due                                                $           14,283.60




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 2                          Exhibit A Page 80 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             October 31, 2018
                                                                        Invoice No. 18103028

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                              Detail for Fee Services Rendered

Date       Description                                       Initials   Hours        Amount




09/18/18   Telephone S. Coren re lender liability case,      MJC          1.50      1,005.00
           strategy discovery and joint prosecution
           agreement (.5); review files and email S. Coren
           re same (1.0)




09/24/18   Review and revise joint prosecution agreement     MJC          2.30      1,541.00
           (1.5);

09/24/18   Review/revise draft common interest agreement     MDV          0.40        208.00
           with various parties.
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 3                          Exhibit A Page 81 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            October 31, 2018
                                                                       Invoice No. 18103028

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                      Initials    Hours       Amount
09/24/18   Confer with M. Cordone re: common interest       MDV          0.50        260.00
           agreement and strategy re: same.
09/24/18   Revise common interest/joint defense agreement. MDV           0.30        156.00
09/25/18   Review and revise joint prosecution agreement    MJC          1.80      1,206.00
09/25/18   Further review/revisions to common interest      MDV          0.20        104.00
           agreement.
09/26/18   Attention to joint prosecution agreement (2.8)   MJC          2.80      1,876.00




                                                Total Services          23.10    $12,541.00
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 4                       Exhibit A Page 82 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                         October 31, 2018
                                                                    Invoice No. 18103028

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                           Summary of Fee Services Rendered

Initials   Name                       Title                 Rate        Hours     Amount
WRS        William R. Sasso           Partner           1,350.00         1.00     1,350.00
MJC        Michael J. Cordone         Partner             670.00         9.90     6,633.00
KCA        Kevin Aldridge             Paralegal           285.00         1.40       399.00
MDV        Mark Villanueva            Partner             520.00         1.40       728.00
CN1        Corey Norcross             Associate           365.00         9.40     3,431.00

                                                    Total               23.10   $12,541.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 5                          Exhibit A Page 83 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                             October 31, 2018
                                                                        Invoice No. 18103028

188525            Gualtieri, Renato J.
188525-0001       Bank Negotiations for Island View Crossings Community

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                               Amount
09/30/18   Duplicating                                                                  3.22
09/30/18   Scan                                                                         8.74
09/30/18   Relativity Hosting Fee                                                   1,730.64

                                                  Total Disbursements              $1,742.60
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 84 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                               Exhibit A Page 85 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




November 30, 2018                                                                         WRS

Americorp Homes, Inc.                                          Account No. 188525-0001
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18112774
Newtown, PA 18940




Re: Bank Negotiations for Island View Crossings Community


FOR PROFESSIONAL SERVICES RENDERED for the period ending October 31, 2018, as
per attached schedule and printout:




    Fees                                                            $           15,264.00

    Disbursements                                                   $             2,950.45


    Total Amount Due                                                $           18,214.45




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 2                          Exhibit A Page 86 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            November 30, 2018
                                                                          Invoice No. 18112774

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                               Detail for Fee Services Rendered

Date       Description                                         Initials   Hours       Amount
10/01/18   Email parties re joint prosecution agreement (.1)   MJC          0.10         67.00
10/03/18                                                       MJC          0.30       201.00
                      ; attention to joint prosecution
           agreement (.1)




10/09/18   Review and revise joint prosecution agreement       MJC          0.90       603.00
           (.7);
10/10/18   Review and revise joint prosecution agreement       MJC          1.30       871.00
           (.7); prepare for doc sharing (.6)
10/10/18   Strategize regarding joint defense agreement and CN1             0.60       219.00
           sharing of client documents




10/11/18   Meeting with C. Norcross regarding transfer of      EJM          0.20         72.00
           data to joint defense group.
10/11/18   Analysis of data and prep for transfer to joint     EJM          1.70       612.00
           defense group per C. Norcross request.
10/11/18   Strategize regarding collection of electronic       CN1          0.80       292.00
           documents for production to joint defense
           counsel and trustees
10/15/18   Attention to joint prosecution agreement            MJC          0.30       201.00
10/15/18   Prepared electronic case data for transfer for      EJM          2.40       864.00
           Joint Defense Group per C. Norcross request.
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55            Desc
Page 3                          Exhibit A Page 87 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            November 30, 2018
                                                                          Invoice No. 18112774

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                         Initials   Hours       Amount
10/16/18   Attention to document production under joint        MJC          3.00      2,010.00
           prosecution group
10/16/18   Prepared production disks per M. Cordone            EJM          2.60       936.00
           request.
10/16/18   Prepared electronic data and documents for Joint EJM             1.40       504.00
           Defense Group per C. Norcross request.
10/17/18   Attention to document production under joint        MJC          0.50       335.00
           prosecution group
10/22/18   Attention to discovery w/joint prosecution group MJC             1.20       804.00
           (1.2)



10/25/18   Attention to discovery w/joint defense group        MJC          0.80       536.00
10/25/18   Phone call with M. Cordone and C. Norcross          EJM          0.50       180.00
           regarding transfer of collection data.
10/25/18   Strategize regarding production of client           CN1          1.20       438.00
           documents to joint-defense counsel
10/26/18   Prepared electronic data for production to Joint    EJM          1.60       576.00
           Defense Group per C. Norcross request.
10/30/18   Prepared E-Discovery data for transfer to Joint     EJM          2.80      1,008.00
           Defense Group per M. Cordone request.
10/31/18   Prepared electronic data collections for transfer   EJM          1.80       648.00
           to Joint Defense Group per C. Norcross request.
10/31/18   Coordinate preparation of database production to CN1             0.50       182.50
           trustee(s) and counsel

                                                 Total Services            33.00   $15,264.00
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 4                       Exhibit A Page 88 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          November 30, 2018
                                                                        Invoice No. 18112774

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                           Summary of Fee Services Rendered

Initials   Name                       Title                      Rate   Hours       Amount
MJC        Michael J. Cordone         Partner                  670.00   10.80       7,236.00
EJM        Edward McNellis            IT Lit Support           360.00   15.00       5,400.00
CN1        Corey Norcross             Associate                365.00    7.20       2,628.00

                                                       Total             33.00   $15,264.00
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 5                          Exhibit A Page 89 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          November 30, 2018
                                                                        Invoice No. 18112774

188525            Gualtieri, Renato J.
188525-0001       Bank Negotiations for Island View Crossings Community

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                              Amount
10/31/18   Duplicating                                                                 13.11
10/31/18   Scan                                                                      190.90
10/31/18   Relativity Hosting Fee                                                   1,730.64
09/12/18   Travel Michael J. Cordone - Taxi from office to Bankruptcy Court for        12.75
           hearing in Ron Gualtieri case - 09/12/2018
10/31/18   Miscellaneous - Citizens Bank Amazon.com Five external hard drive        1,003.05
           for client date BCurran

                                                  Total Disbursements              $2,950.45
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 90 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 EnteredStradley
                                                         07/12/21Ronon10:46:55     Desc
                                                                       Stevens & Young, LLP
                               Exhibit A Page 91 of 98
                                                                     2005 Market Street, Suite 2600
                                                                        Philadelphia, PA 19103-7018
                                                                                    p: 215.564.8000
                                                                                    f: 215.564.8120
                                                                        Federal Tax ID XX-XXXXXXX




December 31, 2018                                                                         WRS

Americorp Homes, Inc.                                          Account No. 188525-0001
Attn: Renato J. Gualtieri
One South State Street                                              Invoice No. 18123020
Newtown, PA 18940




Re: Bank Negotiations for Island View Crossings Community


FOR PROFESSIONAL SERVICES RENDERED for the period ending November 30, 2018, as
per attached schedule and printout:




    Fees                                                            $           34,399.50

    Disbursements                                                   $             1,498.00


    Total Amount Due                                                $           35,897.50




                     Payment Due Within 15 Days of Receipt of Invoice
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 2                          Exhibit A Page 92 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           December 31, 2018
                                                                        Invoice No. 18123020

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                               Detail for Fee Services Rendered

Date       Description                                       Initials   Hours       Amount
11/01/18   Attention to discovery and document sharing       MJC          4.70      3,149.00
           w/co-counsel
11/01/18   Prepared electronic data for transfer to Joint    EJM          0.70       252.00
           Defense Group per M. Cordone request.
11/01/18   Prepared documents for attorney review per C.     EJM          1.00       360.00
           Norcross request.
11/02/18   Prepared hard drive copy of collection data for   EJM          1.20       432.00
           Joint Defense Group per M. Cordone request.
11/02/18   Prepared electronic documents for attorney        EJM          1.40       504.00
           review per C. Norcross request.
11/02/18   Review and analyze attorney notes information     CN1          1.50       547.50
           in anticipation of production of documents to
           trustee/trustee counsel
11/05/18   Prepared encrypted hard drive of collection data EJM           1.30       468.00
           for Joint Defense Group per C. Norcross request.
11/06/18   Prepared collection data for Joint Defense Group EJM           2.60       936.00
           per M. Cordone request.
11/07/18   Prepared collection data metadata for Joint       EJM          2.30       828.00
           Defense Group per C. Norcross request.
11/08/18   Prepared collection data and hard drives for Joint EJM         1.00       360.00
           Defense Group per M. Cordone and C. Norcross
           request.
11/09/18   Review and log client's hard-copy documents in    CN1          1.60       584.00
           preparation for transfer to trustee and counsel
11/12/18   Review cover letter for collection data hard drive EJM         0.10         36.00
           per C. Norcross request.
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 3                          Exhibit A Page 93 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           December 31, 2018
                                                                        Invoice No. 18123020

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

Date       Description                                       Initials   Hours       Amount
11/12/18   Review and log client's hard-copy documents in    CN1          2.90      1,058.50
           preparation for transfer to trustee and counsel




11/14/18   Prepared encrypted hard drives for production     EJM          0.20         72.00
           per C. Norcross request.
11/14/18   Finalize and produce hard drive to trustees and   CN1          0.90       328.50
           counsel




11/15/18                                                     MJC          0.90       603.00
                                     ; email K. O'Halloran
           and A. Karalis re discovery (.2)
11/15/18   Finalize indexing of client documents and         CN1          1.10       401.50
           coordinate delivery of boxes to Trustee's counsel




11/16/18   Finalize and coordinate delivery of boxes to      CN1          0.50       182.50
           Trustee's counsel
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55          Desc
Page 4                         Exhibit A Page 94 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                          December 31, 2018
                                                                       Invoice No. 18123020

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

Date      Description                                       Initials   Hours       Amount




                                                            MJC          3.90      2,613.00
                                                        ;
          attention to discovery issues w/S. Coren and G.
          Bressler (.9)
 Case 17-14454-elf      Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55        Desc
Page 5                         Exhibit A Page 95 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                      December 31, 2018
                                                                   Invoice No. 18123020

188525         Gualtieri, Renato J.
188525-0001    Bank Negotiations for Island View Crossings Community

Date      Description                                   Initials       Hours     Amount




                                            Total Services             74.40   $34,399.50
 Case 17-14454-elf    Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55             Desc
Page 6                       Exhibit A Page 96 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                           December 31, 2018
                                                                        Invoice No. 18123020

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                           Summary of Fee Services Rendered

Initials   Name                       Title                      Rate   Hours       Amount
MJD        Mark J. Dorval             Partner                  650.00    2.10       1,365.00
MJC        Michael J. Cordone         Partner                  670.00   30.20      20,234.00
EJM        Edward McNellis            IT Lit Support           360.00   11.80       4,248.00
CN1        Corey Norcross             Associate                365.00    8.50       3,102.50
MSW        Mischa Wheat               Associate                250.00   21.80       5,450.00

                                                       Total             74.40   $34,399.50
 Case 17-14454-elf       Doc 756-1 Filed 07/12/21 Entered 07/12/21 10:46:55           Desc
Page 7                          Exhibit A Page 97 of 98
Stradley Ronon Stevens & Young LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018
p: 215.564.8000
f: 215.564.8120

                                                                            December 31, 2018
                                                                         Invoice No. 18123020

188525          Gualtieri, Renato J.
188525-0001     Bank Negotiations for Island View Crossings Community

                         Disbursements and Other Related Charges
                                 Incurred on Your Behalf

Date       Description                                                               Amount
11/30/18   Duplicating                                                                  14.95
11/30/18   Relativity Hosting Fee                                                    1,821.48
11/06/18   Courier Service - TimeCycle Couriers Inc.- Invoice 79089 10/21/18             7.00
11/15/18   Courier Service - TimeCycle Couriers Inc. - Invoice # 79094                   7.00
           10/28/2018
11/29/18   Miscellaneous - Citizens Bank Amazon 4 exteranl hard drives for            635.80
           client data
11/29/18   Miscellaneous - Citizens Bank Amazon Five external hard drives for        (988.23)
           client data (returned)

                                                  Total Disbursements               $1,498.00
 Case 17-14454-elf        Doc 756-1 Filed 07/12/21 EnteredStradley
                                                           07/12/21Ronon10:46:55     Desc
                                                                         Stevens & Young, LLP
                                 Exhibit A Page 98 of 98
                                                                                         2005 Market Street, Suite 2600
                                                                                          Philadelphia, PA 19103-7018
                                                                                                       p: 215.564.8000
                                                                                                       f: 215.564.8120
                                                                                           Federal Tax ID XX-XXXXXXX




Stradley Ronon would like to offer the following options to remit payment:

1) For ACH or Wire Transactions:

Citizens Bank of Pennsylvania
2001 Market Street
Philadelphia, PA 19103
For credit to Stradley Ronon Stevens & Young LLP
Account No.: 620096-961-6
ABA No.: 036076150
Please reference the invoice number being paid


2) Mail your payments in the enclosed envelope, if applicable
___________________________________________________________________________

If you are currently receiving invoices by U.S. Mail and would prefer receipt by e-mail, please
provide the e-mail address where the invoices should be sent and return this form to:

Stradley Ronon Stevens & Young, LLP
Attn: Billing Manager
2005 Market Street, Suite 2600
Philadelphia, PA 19103-7018

Client Name: ______________________________________________

E-mail Address ____________________________________________




                Pennsylvania | Washington, D.C. | New York | New Jersey | Illinois | Delaware

                                          A Pennsylvania Limited Liability Partnership
